Citation Nr: 1231594	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for status post osteotomy, fifth metatarsal of the left foot with open reduction and internal fixation.

2.  Entitlement to higher initial ratings for status post fifth metatarsal condylectomy and partial resection of the fourth proximal phalanx and bunionette excision of the right foot, rated as 20 percent disabling from December 1, 2005 to January 2, 2011, and as 30 percent disabling from January 3, 2011.

3.  Entitlement to an initial compensable evaluation for prostatitis.

4.  Entitlement to higher initial ratings for gastroesophageal reflux disease (GERD), evaluated as noncompensably disabling from December 1, 2005 to January 2, 2011, and as 10 percent disabling from January 3, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified before the undersigned Veterans Law Judge at the Board's Washington, D.C. offices in September 2010.  A transcript of his hearing is of record.

The instant issues were remanded for additional development in December 2010.  The Board observes that in its December 2010 decision, the issues of entitlement to service connection for a right wrist disability, a left knee disability, bilateral testicle pain, and a ganglion cyst of the left wrist, as well as claims of entitlement to higher ratings for tinea pedis, meibomuium gland dysfunction with dry eyes, and hemorrhoids were dismissed, as they had been withdrawn from appellate consideration by the Veteran.

The claim for a higher initial rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's left foot disability has been manifested by impairment more nearly approximating severe disability.

2.  For the entire appellate period, the Veteran's right foot disability has been manifested by impairment more nearly approximating severe disability.

3.  Prostatitis is not manifested by urine leakage, frequency, obstructed voiding, or urinary tract infection; there is no evidence of residual genitourinary symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for status post osteotomy, fifth metatarsal of the left foot with open reduction and internal fixation have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5283, 5284 (2011).

2.  The criteria for an evaluation of 30 percent for status post fifth metatarsal condylectomy and partial resection of the fourth proximal phalanx and bunionette excision of the right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5283, 5284 (2011).

3.  The criteria for an initial compensable evaluation for prostatitis have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in December 2005, prior to adjudication of the Veteran's original claim, discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In June 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  In May 2008 he was advised of the specific criteria under which his disabilities are evaluated.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

With respect to VA's duty to assist, the Board notes that identified treatment records have been obtained and associated with the record.  VA examinations were carried out, and the Board finds that they were adequate in that the examiners reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  However, it finds that the disabilities at issue have not significantly changed and that uniform ratings are appropriate. 

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

	Feet

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Service treatment records indicate that the Veteran was routinely seen for complaints referable to his feet, to include hyperkeratotic buildup.  He underwent surgery on various occasions.  On retirement examination in July 2005, the Veteran endorsed foot trouble, and noted that he could not stand more than 30 minutes because of foot pain.  

On VA examination in February 2006, the Veteran's history was reviewed.  The Veteran complained of pain, numbness in the left fifth digit, and pain with weight bearing and at rest.  He denied current treatment.  The examiner noted that the Veteran would have more difficulty walking on flare-ups.  He also noted that the Veteran had undergone three surgeries on his left foot and two on his right.  Physical examination revealed a normal anatomic structure.  Calluses were noted, and they were tender to palpation.  Range of motion was full and motor was 5/5.  The Veteran walked with an antalgic gait, favoring the left.  The Veteran had difficulty rising on his toes.  The examiner did not describe the alignment of the Achilles tendon, or discuss whether there was additional limitation of function due to pain, fatigue, weakness, lack of endurance, or incoordination.  He did not provide an opinion regarding the overall severity of the Veteran's foot disability.

The Veteran underwent surgery on his right foot in August 2008.  An August 2009 treatment record indicates that the Veteran underwent surgery on his left foot.  

At his September 2010 hearing the Veteran testified that he had pain and that he limped.  He stated that his right foot was worse that the left.  He described surgeries he had undergone on his feet.  He indicated that his VA provider had told him that the only thing she could do was provide inserts.  He stated that he could no longer play sports due to his feet.  

On VA examination in January 2011, the Veteran provided a history of his foot disability.  His surgical history was recorded.  The Veteran endorsed pain, fatigability, and lack of endurance of both feet; and swelling and redness at the fifth digit of the left foot.  The examiner noted that the Veteran used orthotic inserts.  The Veteran denied flare ups, stating that his feet hurt all of the time.  On physical examination of the left foot, there was no evidence of weakness.  There was evidence of painful motion, swelling, tenderness, instability, and abnormal weight bearing.  There was pain, discomfort, and swelling at the fifth digit, as well as tenderness on direct palpation.  The Veteran had hyperkeratotic tissue buildup on the heel, which the examiner indicated was secondary to alteration in gait.  The left Achilles tendon was inward bowing on weight bearing, and was not correctable with manipulation.  The examiner also identified forefoot malalignment that was not correctable by manipulation.  Neither the Achilles tendon nor forefoot was painful to manipulation.  The examiner noted that there was marked pronation, and that there was no arch present on weight bearing.  The weight bearing line was medial to the great toe.  Physical examination of the right foot revealed no evidence of weakness.  There was evidence of painful motion, swelling, tenderness, instability, and abnormal weight bearing.  There was pain, discomfort, and swelling at the fifth digit, as well as tenderness on direct palpation.  There was tenderness on direct palpation of the plantar aspect of the first and fifth digits secondary to plantar keratosis.  The left Achilles tendon was inward bowing on weight bearing, and was not correctable with manipulation.  The examiner also identified forefoot malalignment that was not correctable by manipulation.  Neither the Achilles tendon nor forefoot was painful to manipulation.  The examiner noted that there was marked pronation, and that there was no arch present on weight bearing.  The weight bearing line was medial to the great toe.  The Veteran's gait was antalgic and apropulsive.  The examiner indicated that the foot disability prevented exercise, sports, and recreation.  She concluded that the Veteran's foot disabilities were moderately severe to severe.  

In June 2012 the VA examiner reviewed the Veteran's claims file and recited his surgical history.  She concluded that the conditions remained as stated in the January 2011 report.  She noted that the Veteran continued to require podiatric care every three to four months for the continuous foot condition and discomfort.  

The Veteran's bilateral foot disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5283, for malunion or nonunion of the metatarsal or tarsal bones.  Under this criteria, moderate disability is assigned a 10 percent evaluation, moderately severe disability is assigned a 20 percent evaluation, and severe disability is assigned a 30 percent evaluation.  

Under 38 C.F.R. § 4.71a , Diagnostic Code 5276, bilateral pes planus warrants a 30 percent when it is severe, with objective evidence of marked deformity, pain on manipulation and use accentuated, and where there are swelling on use and characteristic callosities.  For pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, assignment of a 50 percent rating is warranted. 

Other foot injuries are evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, which allows a 10 percent evaluation for moderate disability.  A 20 percent evaluation is assigned where there is moderately severe disability, and a 30 percent evaluation is assigned where there is severe disability.  

With respect to the Veteran's left foot, a 20 percent evaluation is in effect for the entire appellate period, effective December 1, 2005.  Having considered the evidence of record, the Board concludes that a 30 percent evaluation is warranted for the appellate period.  In that regard, the Board observes that while the more recent VA examination was more comprehensive in that it more fully described the Veteran's objective symptomatology, the Veteran's complaints have remained essentially unchanged since service.  On retirement examination, he specified that he could not stand for more than 30 minutes.  He has been in receipt of regular care for his foot disability since service.  Accordingly, the Board concludes that the Veteran's left foot disability has more nearly approximated the criteria for a 30 percent evaluation based on severe impairment.

Regarding the Veteran's right foot, the disability is evaluated as 20 percent disabling prior to January 3, 2011 and as 30 percent disabling from that date.  Careful review of the record has led the Board to conclude that a 30 percent evaluation is warranted for the period prior to January 3, 2011.  As noted above, the Veteran's complaints have remained essentially unchanged since service, and the impairment caused by his foot disability has more nearly approximated impairment for the period of this appeal.  As such, a 30 percent evaluation is warranted for the earlier period.  

The Board observes that the Veteran is competent to report that his disability is worse.  However, a 30 percent evaluation is the maximum assignable to a disability of the foot.  Notably, the maximum evaluation for bilateral pes planus is 50 percent, equivalent to that which results when the Veteran's 30 percent evaluations are combined pursuant to the combined ratings table found at 38 C.F.R. § 4.25.  The Board finds that the record supports 30 percent evaluations for each foot for the entire appellate period.



      Prostate

Service treatment records indicate that the Veteran was seen on various occasions for prostatitis and epididymitis.  On retirement examination in July 2005, the Veteran did not endorse frequent or painful urination.  However, the summary of defects and diagnoses include chronic prostatitis.  In July 2005 the Veteran stated that he intended to seek disability from VA for foot problems and carpal tunnel syndrome; he did not mention prostatitis.

Private treatment records submitted by the Veteran in January 2011 indicate that the Veteran was seen in May 2006 for prostatitis and provided Cipro.  He was advised to start a special diet.  In June 2006 physical examination was within normal limits.  He was provided Cipro and Flomax and advised to continue with the special diet.  In July 2006 the Veteran was again prescribed Cipro.  In August 2006 the provider indicated that the Veteran's examination was within normal limits and that he required no further prescriptions.  He was advised to finish the Cipro and follow up in six months.  In February 2007 the Veteran was seen for recurrent prostatitis.  He was seen in follow up in May 2007.  At that time, the provider noted that prostatitis had resolved.  

An August 2008 VA treatment record indicates that the Veteran had been taking Cipro for prostatitis.  While the VA records list chronic prostatitis in the Veteran's medical history, they do not indicate treatment for this disability.

At his September 2010 hearing the Veteran testified that he had received treatment from a private provider.  He stated that he was treated for prostate infections two to three times per year.  He noted that he also had symptoms of urinary retention.

On VA examination in April 2012, the Veteran's history was reviewed.  The examiner noted that prostatitis was initially diagnosed in 1997 and that there were frequent recurrences requiring antibacterial medication.  She indicated that there had been no symptoms suggesting recurrence since 2007.  She noted that the Veteran did not take continuous medication.  She also noted that he did not have a voiding dysfunction.  She stated that the Veteran did not have a history of epididymitis, epididymo-orchitis, or prostatitis.  She indicated that the Veteran's prostate was normal.  She concluded that while the Veteran had been treated in previous years for prostatitis, there had been no recent flare ups, no recent treatment, and no symptoms.  She pointed out that the examination was negative.  She reasoned that there were no residual genitourinary symptoms.  

The Veteran's prostatitis is evaluated under 38 C.F.R. § 4.115b Diagnostic Code 7527, for prostate gland injuries.  That diagnostic code directs that such disabilities are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant. 

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  Where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day, a 60 percent evaluation is warranted.  A 40 percent rating is warranted where the disorder requires the wearing of absorbent materials which must be changed 2 to 4 times a day.  A 20 percent evaluation is warranted where the disorder requires the wearing of absorbent materials that must be changed less than 2 times per day.  38 C.F.R. § 4.115a. 

Urinary frequency manifested by a daytime voiding interval less than one hour, or; awakening to void five or more times per night is rated as 40 percent disabling.  Urinary frequency manifested by a daytime voiding interval between one and two hours, or; awakening to void three to four times per night is rated a 20 percent disabling.  38 C.F.R. § 4.115a. 

Upon close review of the record, the Board concludes that a compensable evaluation is not warranted for prostatitis.  In that regard, the Board observes that the April 2012 VA examiner specified that the Veteran did not have any residual genitourinary symptoms.  The Board acknowledges that the Veteran has been treated in the past for prostatitis; however, there is no evidence of voiding dysfunction or urinary tract infection upon which to base a compensable evaluation.  While the Veteran testified that he has undergone treatment two to three times per year, the objective record reflects no symptoms suggestive of recurrence since 2007.  Because the record does not establish voiding dysfunction or urinary tract infection associated with this disability, the Veteran's claim for a compensable evaluation must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected foot or prostate disabilities. The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to an initial rating of 30 percent, and no higher, for status post osteotomy, fifth metatarsal of the left foot with open reduction and internal fixation is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating of 30 percent, and no higher, for status post fifth metatarsal condylectomy and partial resection of the fourth proximal phalanx and bunionette excision of the right foot is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial compensable evaluation for prostatitis is denied.


REMAND

In the December 2010 remand, the Board noted that the evidence suggested worsening of the Veteran's GERD.  The Board also noted that endoscopy had been performed, but that a comprehensive discussion of the results of that testing was not of record.  The Board's remand order specified that the claims file should be made available for the examiner's review.  

On VA examination in January 2011, the examiner indicated that the claims file was not available.  

A May 2012 deferred rating decision notes that the claims file was not available for review and that the file should be forwarded to the examiner for review.  Disability benefits questionnaires dated in June 2012 and apparently completed by the January 2011 examiner do not pertain to the Veteran's GERD.  The Board observes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the VA examiner specified that she did not review the record during the January 2011 examination, and there is no indication in the record that she had any subsequent opportunity to review the claims file.  As such, the January 2011 examination is inadequate for the purpose of deciding the Veteran's claim.  

In light of the above discussion, the appeal is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected GERD.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed, and their results reported.  

The examiner should be requested to review the record and describe the manifestations of the Veteran's GERD since his retirement from service in 2005.  The examiner should specifically note whether there has been persistently recurrent epigastric distress with dysphagia, pyrosis or regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The examiner should also indicate whether there is evidence of pain, vomiting, material weight loss and hematemesis or melena; anemia, or other symptom combinations productive eof severe impairment of health.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  Upon completion of the examination ordered above, review the examination reports to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


